DETAILED ACTION
1.	Applicant's amendment filed on February 10, 2022 has been entered.  Claims 1-29 are pending.  Claims 7, 15, and 23 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed February 10, 2022 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-6, 8-14, 16-22, 24-29 are allowed for the reasons argued by Applicants on pages 8-12 of Remarks, filed February 10, 2022.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Bell; Carol A. et al. (US 6880005 B1) discloses policy rules are disseminated on a network and are received by one or more devices on the network. Each device is configured with a proxy agent that translates the policy data into a format that is meaningful to the device. The agent translates the policy rules into an access list that generates permit and deny filters that determine the access that the device is allowed on the network.
The prior art of record Ahn; David K. et al. (US 20170324709 A1) discloses methods, systems, and computer-readable media for efficiently detecting threat incidents for cyber threat analysis are described herein. In various embodiments, a computing device, which may be located at a boundary between a protected network associated with the enterprise and an unprotected network, may combine one or more threat indicators received from one or more threat intelligence providers; may generate one or more packet capture and packet filtering rules based on the combined threat indicators; and, may capture or filter, on a packet-by-packet basis, at least one packet based on the generated rules. In other embodiments, a computing device may generate a packet capture file 
The prior art of record Tuvell; George et al. (US 20070240222 A1) discloses a system and method for providing malware protection on client mobile platforms in a mobile network. The system and method manages the malware scanning agents of the client mobile platforms from a management server using a device independent secure management protocol. The management server downloads new malware definitions to client mobile platforms and remotely initiates malware scanning on the client mobile platforms.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Bell; Carol A. et al. (US 6880005 B1), in view of Ahn; David K. et al. (US 20170324709 A1), and further in view of Tuvell; George et al. (US 20070240222 A1), do not disclose these specific limitations of generating a policy data structure that represents the plurality of packet filtering rules, wherein the policy data structure has a false positive rate that is based on resource constraints of a mobile device; and sending, to the mobile device, the policy data structure, wherein the policy data structure is configured to cause the mobile device to, based on a determination that a first attribute of a packet is represented in the policy data structure, transmit the packet to a packet filtering device via a network tunnel gateway; generating a new policy data structure that represents a new plurality of packet filtering rules, wherein the new policy data structure has a second false positive rate that is based on the resource constraints of the mobile device (emphasis added), as set forth in claim 1, similar to claims 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Information Disclosure Statement

Conclusion  
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        February 23, 2022